Exhibit 10.23

 

 

PROMISSORY NOTE

 

 

 

U.S. $5,500 Date: July 11, 2019

 

 

 

FOR VALUE RECEIVED, Alternative Investment Corporation (“Borrower”) promises to
pay to the order of Alternative Strategy Partners Pte Ltd (“Lender”), the sum of
U.S. $5,500, at an interest rate of 8% per annum on the unpaid balance. The
Maturity Date is twelve (12) months from the Effective Date (the “Maturity
Date”) and is the date upon which the Principal Sum of this Note and unpaid
interest and fees (the “Note Amount”) shall be due and payable.

 

In the event this Note is not paid on the Maturity Date, the Borrower promises
to pay, in addition to the unpaid principal sum, together with all accrued
interest, all costs of collection including reasonable attorney’s fees.

 

In addition to any late payment charge which may be due under this Note, once
the indebtedness evidenced by this Note is due, the Borrower shall thereafter
pay interest on the outstanding principal balance from the Maturity Date, until
the date of this Note is paid in full at an interest rate of 18% per annum.

 

The Borrower hereby waives presentment and demand for payment, notice of
dishonor, protest and notice of protest of this Note.

 

 

 

 

 

 

      Alternative Strategy Partners Pte Ltd   Alternative Investment Corporation
Yuhi Horiguchi   Antonio Treminio Chief Executive Officer & Director   Chief
Executive Officer & Director

 

 

 

 

 

 

 

 

 

 